DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2nd 2020 has been entered.
 
3.	According to paper filed December 2nd 2020, claims 1-20 are pending for examination with an effective filing date of February 8th 2019, no priority date is claimed.
	By way of the present Amendment, claims 1, 15, and 20 are amended. No claim is added or canceled.
	In view of the present Amendment, claim rejections under 35 USC §112(a) & (b) are withdrawn.

Response to Arguments
4.	Applicant's arguments filed December 2nd 2020 have been fully considered but they are not persuasive.
	Applicant argues that the newly amended features of “[i]ndependent claim 1 is not rendered obvious by the cited references”, accordingly, a newly cited reference, Tsay, is applied in the present Office action.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
8.	Claims 1-13 and 15-20 are rejected under 35 U.S.C. §103 as being unpatentable over Nicholas et al. (US 2014/0194173), hereinafter Nicholas, and Choi et al. (US 2015/0067594), hereinafter Choi, and further in view of Tsay (US 8,751,466), hereinafter Tsay.
Claim 1
“presenting on the display device a search results page user interface associated with a browser application running on the electronic device” Tsay col.7 lines 6-7 discloses “displaying web search results in browser tabs”,
“the search results page user interface comprising a selectable button associated with a competitive event among one or more competing parties” Tsay col.19 lines 53-55 discloses “a user interface displays popup 801 in response to the user selecting button 436”;

“receiving instructions for initiating display of a floating user interface element associated with the competitive event among one or more competing parties, wherein the instructions are initiated by user selection of the selectable button associated with the competitive event” Nicholas [0056] discloses “Window game information, including game score, time remaining, line up, having involved fantasy players can be displayed for both the users fantasy team and users opponents fantasy team”;

“initiating display of the floating user interface element, wherein the floating user interface element displays information about the competitive event and comprises one or more state portions that are respectively descriptive of one or more observable statuses of the competitive event that are capable of varying over time” Nicholas [0056] discloses “[a]n alert window can be displayed with fantasy point updates on players… In a real time substitution version of fantasy sports, for example football”,

“wherein the floating user interface element is configured to remain visible on the display device when a user operates the electronic device such that it switches from a first user interface screen associated with a first application to a second user interface screen associated with a second application” Choi [0105] discloses “a popup window including information corresponding to the received event on the screen… display the popup window on the application while the popup window overlaps the application;

“determining when a current state of the one or more state portions changes relative to a previous state” Nicholas [0056] discloses “Window game information, including game score”,

“in response to determining that the current state of at least one of the one or more state portions has changed relative to a previous state, dynamically updating the at least one of the one or more state portions within the floating user interface element with the current state” Nicholas [0054] discloses “window game information, including game score, time remaining, line up, having involved fantasy players can be displayed for both the users fantasy team and the users opponents fantasy team. The user can then have a continuous update of each game”.

Nicholas, Choi, Tsay disclose analogous art. However, Nicholas does not spell out the “floating user interface element remains visible” from one application to another and “search results page comprising a selectable button” as recited above. They are disclosed in Choi and Tsay respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Choi and Tsay into Nicholas to enhance its floating user interface element displaying functions.

Claim 2
“wherein the competitive event occurs between a first time associated with a start time of the competitive event and a second time associated with an end time of the competitive event, and wherein display of the floating user interface element persists between the first time and the second time”  Nicholas [0056] discloses “Window game information, including game score, time remaining, line up, having involved fantasy players can be displayed for both the users fantasy team and users opponents fantasy team”;
	Although the “start time” and “end time” are not spelled out, both are inherently disclosed in Nicholas the “time remaining” feature.

Claim 3
“wherein the competitive event comprises a sporting event and wherein the one or more competing parties comprise one or more opposing teams” Nicholas [0056] discloses “Window game information, including game score, time remaining, line up, having involved fantasy players can be displayed for both the users fantasy team and users opponents fantasy team”.

Claim 4
“wherein the competitive event comprises an election and wherein the one or more competing parties comprise one or more candidates for an elected position” Nicholas [0056] discloses “Window game information, including game score, time remaining, line up, having involved fantasy players can be displayed for both the users fantasy team and users opponents fantasy team”.

Claim 5
“the operations further comprising generating a device output associated with the electronic device when the at least one current state portion changes relative to a previous state, wherein the device output comprises one or more of an audio sound output, an animated video output, and a haptic feedback output” Nicholas [0056] discloses “[a]n alert window can be displayed with fantasy point updates on players… In a real time substitution version of fantasy sports, for example football”.

Claim 6
“wherein the one or more state portions that are respectively descriptive of one or more observable statuses of the competitive event that are capable of varying over time comprise a state portion corresponding to a score obtained by each of the one or more opposing teams” Nicholas [0056] discloses “Window game information, including game score, time remaining, line up, having involved fantasy players can be displayed for both the users fantasy team and users opponents fantasy team”.

Claim 7
“receiving movement instructions indicative of a request to move the floating user interface element from a first display location to a second display location on the display device; in response to the receiving of the movement instructions, moving the floating user interface element from the first display location to the second display location on the display device” Choi [0034] discloses “[t]he controller may move a location of the popup window, and may translucently display data of the displayed application corresponding to an area of the moved popup window”.

Claim 8
“the display device comprises a touch-screen display device; the floating user interface element is moveable across the display device; the movement instructions indicative of the request to move the floating user interface element are received in response to a touch gesture received on the touch-screen display device of the floating user interface element at the first display location and drag gesture received on the touch-screen display device to the second display location” Choi [0116] discloses “through touching an arbitrary point of the popup window 440 and performing a drag, the location of the popup window may be changed of the size of the popup window may be adjusted”.

Claim 9
“receiving selection instructions indicative of a request to select the floating user interface element; and in response to the receiving of the selection instructions, expanding the floating user interface element from a first display size to a second display size that is larger than the first display size” Choi [0024] discloses “Information included in the enlarged popup window may include information included in the generated popup window  and additional information of a user having transmitted the event”.

Claim 10
“wherein expanding the floating user interface element from the first display size to the second display size comprises including additional information associated with the competitive event within the floating user interface element having the second display size” Choi [0024] discloses “Information included in the enlarged popup window may include information included in the generated popup window  and additional information of a user having transmitted the event”.

Claim 11
“wherein expanding the floating user interface element from a first display size to a second display size comprises enlarging a font of the information included within floating user interface element having the second display size” Choi [0024] discloses “Information included in the enlarged popup window may include information included in the generated popup window and additional information of a user having transmitted the event”. When a window size is enlarged, the font of the information is inevitably enlarged as well. The claimed feature is inherently disclosed in Choi.

Claim 12
“receiving instructions indicative of a request to display information associated with multiple competitive events, and wherein the floating user interface element comprises one or more state portions respectively indicative of a current state associated with each of the multiple competitive events” Nicholas [0056] discloses “Window game information, including game score, time remaining, line up, having involved fantasy players can be displayed for both the users fantasy team and users opponents fantasy team”.

Claim 13
“receiving instructions indicative of a request to display information associated with multiple competitive events; and initiating display on the display device of multiple floating user interface elements, wherein each floating user interface element comprises one or more state portions respectively indicative of a current state associated with a corresponding competitive event” Nicholas [0056] discloses “Window game information, including game score, time remaining, line up, having involved fantasy players can be displayed for both the users fantasy team and users opponents fantasy team”.

Claim 15
Claim 15 is rejected for the rationale given for claims 1 and 2.
Claims 16-17
Claims 16 and 17 are rejected for the rationale given for claims 12 and 13 respectively.

Claim 18
Claim 18 is rejected for the similar rationale given for claim 7.

Claims 19-20
Claims 19 and 20 are rejected for the rationale given for claims 9 and 1 respectively.

9.	Claim 14 is rejected under 35 U.S.C. §103 as being unpatentable over Nicholas et al. (US 2014/0194173), hereinafter Nicholas, in view of Choi et al. (US 2015/0067594), hereinafter Choi, and in view of Tsay (US 8,751,466), hereinafter Tsay, and further in view of Jung et al. (US 2014/0313143), hereinafter Jung.
Claim 14
“wherein the floating user interface element is configured to remain visible on the display device within a first portion of the display device and wherein a second portion of the display device is configured to display multiple different user interface screens associated with multiple different programs accessed by the electronic device, wherein the first portion of the display device and the second portion of the display device are distinct and non-overlapping portions” Jung Figure 8 and [0007] discloses “a plurality of application running on multitasking… a first screen region in a split screen state” and Jung [0160] discloses “a popup window”.

Nicholas, Choi, Tsay, Jung disclose analogous art. However, Nicholas does not spell out the “split screen” as recited above. It is disclosed in Jung. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Jung into Nicholas to enhance its floating user interface element displaying functions.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175